DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.   
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Spaid reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 8-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanjani et al. (US 2018/0000565) in view of Spillman, Jr. et al. (US Patent No. 6206835) and Spaid et al. (US 2007/0154895).
Regarding claim 1, Shanjani teaches a method (Abstract) comprising: 
sensing a physical quality of a region of a first aligner, the first aligner used to move one or more teeth in accordance with a first stage of a treatment plan (Paragraphs 0026 and 0166), wherein the physical quality corresponds to a material stress or a material strain of a material of the first aligner (Paragraph 0156), wherein the sensing the physical quality of the region of the first aligner is executed by a sensor coupled to the region of the first aligner (Paragraph 0106)
identifying a value for the physical quality based on the sensing (Paragraphs 0166-0167);
 making a first determination whether the value of the physical quality is less than a threshold value, the threshold value corresponding to a specified reduction in a force applied to the one or more teeth in accordance with the first stage of the treatment plan (Paragraph 0167); and 
providing a signal representative of the first determination (Paragraphs 0168-0169).
Shanjani is silent on the microfluidic channels. Spillman teaches wherein the sensor comprises microfluidic channels configured to sense a capacitance of the region of the first aligner and to identify a spatially distributed strain on the region of the first aligner based on the sensed capacitance (Column 5, Lines 25-43). It would have been obvious to one of ordinary skill in the art to have modified Shanjani with Spillman because Spillman teaches the microfluidic capacitance type sensors as being one of a variety of known types of sensors (Column 5, Lines 25-43 of Spillman) and because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the sensor taught by Shanjani with that of Spillman. Examiner notes Spillman clearly states in the cited sections above that ‘The sensing element 68 can be any of a variety of known types of sensors which may be used to sense a functional parameter within the living body.’ Showing that the sensor elements taught by Spillman are known in the art. Further Spillman states in the cited sections above that ‘the sensing element 68 itself may be characterized as an impedance based sensor whose resistance, capacitance and/or inductance varies directly with respect to frequency as a function of the sensed parameter, or another type sensor whose output can be converted into a variable impedance.’ for measuring parameters such as ‘force, strain, displacement, etc.’. Spillman further lists a variety of sensor types known in the art that are capable of achieving this functionality including microfluidic sensors. Further Shanjani teaches the use of capacitive sensors per Paragraph 0105 ‘examples of sensor types suitable for use in the monitoring devices described herein include: touch or tactile sensors (e.g., capacitive, resistive), proximity sensors, movement sensors (e.g., electromagnetic field sensors), force sensors (e.g., force-sensitive resistive or capacitive materials), pressure sensors (e.g., pressure-sensitive resistive or capacitive materials), strain gauges (e.g., resistive- or MEMS-based), electrical sensors, optical sensors (e.g., LED/photodetectors), or combinations thereof.’ Thus one of ordinary skill in the art would have some expectation of reasonable success to use the microfluidic sensors of Spillman in the system of Shanjani.
Shanjani and Spillman are silent on the sensor microfluidic channels specifically being an intersecting array of microfluidic channels. Spaid teaches a sensor comprising an intersecting array of microfluidic channels configured to sense a capacitance (Paragraph 0040; ‘Microfluidic devices can have channels’, ‘Channels can terminate, e.g., in pipettor tubes, in wells of solutions, and/or at intersections with other channels’, ‘Detectors can be functionally associated with channels to monitor parameters of interest, such as, e.g., voltages, conductivity, resistance, capacitance,’). It would have been obvious to one of ordinary skill in the art to have modified Shanjani and Spillman to incorporate the intersecting array of microfluidic channels as part of the sensor of Spaid because Spillman teaches the microfluidic capacitance type sensors as being one of a variety of known types of sensors (Column 5, Lines 25-43 of Spillman) and because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the sensors of Shanjani with that of the combination of Spillman and Spaid.
Regarding claim 3, Shanjani teaches wherein the signal comprises an electrical signal (Paragraph 0157)
Regarding claim 5, Shanjani teaches wherein the sensor comprises an embedded stress sensor embedded into the region of the first aligner, the embedded stress sensor being configured to sense a movement of the region of the first aligner and to provide a change in electrical conductivity based on the sensed movement (Paragraph 0157)
Regarding claim 8, Shanjani teaches wherein the threshold value is associated with a relaxation of an first aligner material of the first aligner beyond a relaxation threshold (Paragraph 0167; given the level of association is not defined, and given the systems use of an aligner material in general which would have a relaxation threshold as a property of the material).
Regarding claim 9, Shanjani teaches wherein the first aligner material comprises a thermoformed multilayer sheet (Paragraph 0094).
Regarding claim 11, Shanjani teaches further comprising: identifying in the treatment plan a prescribed time for the first aligner; identifying, based on the first determination, an effective time of the first aligner, the effective time associated with the specified reduction in force; and determining, based on a comparison of the effective time and the prescribed time, whether or not to use the prescribed time for the first aligner (Paragraphs 0076 and 0169)
Regarding claim 12, Shanjani teaches further comprising providing a recommendation to accelerate implementation of a second aligner used to move the one or more teeth in accordance with a second stage of the treatment plan if the effective time of the first aligner is less than the prescribed time (Paragraphs 0036 and 0097)
Regarding claim 13, Shanjani teaches further comprising providing a recommendation to decelerate implementation of a second aligner used to move the one or more teeth in accordance with a second stage of the treatment plan if the effective time of the first aligner is greater than the prescribed time (Paragraphs 0076 and 0169).
Regarding claim 14, Shanjani teaches wherein the region corresponds to a leading tooth of the one or more teeth (Paragraphs 0026 and 0166).
Regarding claim 15, Shanjani teaches wherein the region is distributed on the first aligner (Paragraphs 0026 and 0166).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanjani et al. (US 2018/0000565) in view of Spillman, Jr. et al. (US Patent No. 6206835) and Spaid et al. (US 2007/0154895) as applied above and in further view of Li et al. (US 2013/0243655).
Regarding claim 7, Shanjani is silent on the plurality of legs. Li teaches wherein the sensor comprises a plurality of legs configured to sense a distance therebetween and to identify a spatially distributed strain on the region of the first aligner based on the sensed distance (Paragraph 0050). It would have been obvious to one of ordinary skill in the art to have modified Shanjani with Li because it allows for sensor that is low-cost, high performance, low power consumption and has scalability that is highly repeatable in terms of fabrication (Paragraph 0050 of Li).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanjani et al. (US 2018/0000565) in view of Spillman, Jr. et al. (US Patent No. 6206835) and Spaid et al. (US 2007/0154895) as applied above and in further view of Frasier et al. (US 2008/0149294).
Regarding claim 10, Shanjani is silent on the lithography-based photo polymerized resin material. Frasier teaches wherein the first aligner material comprises a lithography-based photo polymerized resin (Paragraphs 0096 and 0090). It would have been obvious to one of ordinary skill in the art to have modified Shanjani with Fraiser because Shanjani teaches the system as being able to be made from a variety of material (Paragraph 0091 of Shanjani) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791